Citation Nr: 0828881	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to August 
1983.  As will be discussed more fully below, the veteran 
appears to have additional service from 1970 to 1973, 
including service in the Republic of Vietnam in 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Reasons for Remand: To verify the veteran's initial period of 
service, to verify the veteran's alleged stressors, and if 
necessary, to provide the veteran with a VA examination.

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure that due process is followed and that there is a 
complete record upon which to decide the veteran's claim for 
service-connection for PTSD so that he is afforded every 
possible consideration.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).
Preliminarily, the Board notes that the veteran is claiming 
service-connection for PTSD based on several alleged 
stressors that occurred in the Republic of Vietnam in 1971.  
However, attempts to verify this period of service and locate 
the veteran's personnel file have been unsuccessful.  
Nonetheless, the Board observes that the veteran's subsequent 
DD 214 for his period of service from June 1973 to August 
1976 notes that the veteran had "Indochina or Korea service 
since August 5, 1964," noting that the veteran served in the 
Republic of Vietnam (RVN) from January 9, 1971 to December 
14, 1971.  Moreover, this DD 214 shows the veteran received 
the Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal with 60 device and the RVN Cross of Gallantry with 
Palm.  

Pursuant to 38 C.F.R. § 3.203, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  However, where the 
appellant does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 C.F.R. § 
3.203, the VA shall request verification of service from the 
service department.

Accordingly, the RO should again attempt to verify the 
veteran's 1971 period, character and location of service.  
See Frasure v. Principi, 18 Vet. App. 379, 391 (2004) (noting 
that evidence of service may be demonstrated by documents 
such as a DD 214, but that the regulation in no way limits 
such evidence to the DD 214 or characterizes it as 
"dispositive.") (emphasis added).  In so doing, the RO 
should also consider the credibility of the evidence 
available, including the veteran's subsequent DD 214's and 
the other information available in his claims file, such as 
the July 2005 buddy statement and the one page of available 
personnel records.  If the AMC/RO finds that there is enough 
credible evidence to establish that the veteran served in 
Vietnam in 1971 despite the National Personnel Records Center 
(NPRC)'s inability to verify this period of service, the 
veteran should be afforded the benefit of the doubt that he 
served honorably and in Vietnam during this period.  See 
38 C.F.R. § 3.102. 

Moreover, in cases such as this involving records that are 
unavailable through no fault of the veteran, VA has a 
heightened duty to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  Washington v. 
Nicholson, 19 Vet. App. 362, 370 (2005).  In this regard, the 
Board observes that in January 2005, the RO requested morning 
reports for the period of January 1971 to December 1971 for 
the unit in which the veteran stated he was assigned.  That 
same month, the RO received a response requesting that the 
time frame for the search be limited to 90 days or less.  
However, the RO did not submit any follow up requests.  
Therefore, the RO should submit a follow up request which 
complies with the required time frame, and complete any 
further stressor development deemed necessary.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for PTSD.  If the veteran's 
period of service and one or more of the veteran's stressors 
are confirmed; or if it is established by credible evidence 
that the veteran was assigned to the 147th Assault Helicopter 
Company during the September 1971 firing incident at Can Tho, 
which has been verified by the December 2004 response from 
the U.S. Army Joint Service Records Research Center (JSRRC), 
the AMC/RO should provide the veteran with a VA examination 
to determine whether the veteran's PTSD is related to a 
verified in-service stressor.


Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should attempt to verify the 
veteran's service in the Republic of Vietnam 
in 1971.  The AMC/RO should once again request 
verification from the NPRC.  If the NPRC 
request is unsuccessful, the AMC/RO should 
contact the Department of the Army, and any 
other agency that may be able to verify the 
veteran's period, location and character of 
service.  All attempts made and any responses 
received should be documented in the veteran's 
claims file.  

When this development is complete, the AMC/RO 
should issue a formal report of its findings.  
Given VA's heightened duty to assist when a 
veteran's records are unavailable, this report 
should also state, pursuant to 38 C.F.R. 
§ 3.203 and the evidence of record, to include 
the veteran's subsequent DD 214's, the July 
2005 buddy statement and the one page of 
available personnel records, whether the 
veteran's honorable service in the RVN in 1971 
is conceded. 

2.  The AMC/RO should also contact the veteran 
and once again offer him the opportunity to 
provide any additional information he can 
remember regarding his claimed stressors as 
well as inform him of the importance of 
providing as much detail as possible.  The 
veteran should once again be asked to provide 
specific details of the claimed stressful 
events during service, such as the names of 
casualties and identifying information 
concerning any other individuals involved in 
the events, including their ranks, units of 
assignments, or any other identifying details.

3.  With this information, the AMC/RO should 
review the file and prepare a summary of all 
the claimed stressors, including those 
mentioned in the December 2004 response from 
the JSRRC.  This summary must be prepared 
whether or not the veteran provides an 
additional statement, as requested above.  
This summary, a copy of the veteran's 
available DD 214's, and all associated service 
documents should be sent to the JSRRC, or any 
other appropriate agency for verification of 
the alleged stressful events in service.  The 
JSRRC should be provided with a copy of any 
information obtained above and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  A search of unit 
and organizational histories should be 
consulted in an effort to verify attacks and 
casualties if deemed necessary.

4.  If an in-service stressor is verified or 
credible evidence establishes that the veteran 
was present during the verified September 1971 
firing incident, the veteran should be 
afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be present, to 
specifically include PTSD.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be performed, 
and should include psychological testing 
including PTSD sub scales.  The AMC/RO should 
provide the examiner the summary of any 
stressors described above, and the examiner 
must be instructed that only these events may 
be considered for the purpose of determining 
whether exposure to an in- service stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also confirm 
whether the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  If the 
PTSD diagnosis is deemed appropriate, the 
examiner should comment upon the link between 
the current symptomatology and one or more of 
the in-service stressors found to be 
established by the AMC/RO.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2007), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has been 
completed, the case should be reviewed by the 
AMC/RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the case 
and be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

